Citation Nr: 9926958	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



REMAND

The veteran had active service from November 1967 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in February 1997 that denied the claimed benefits.  This case 
was previously Remanded by the Board in February 1999 in 
order to afford the veteran the opportunity to present 
evidence establishing that his hearing loss was the result of 
noise trauma sustained in service.  The veteran thereafter 
submitted a statement from a private audiologist to the 
effect that the veteran's defective hearing was caused by 
exposure to noise trauma during service.

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

An examination is needed in order to determine whether the 
veteran currently has a hearing loss disability, and whether 
any such disability is related to service.  Therefore, this 
case is REMANDED for the following additional actions:

1.  The RO should schedule the veteran 
for a VA audiological examination in 
order to ascertain the nature and 
severity of his defective hearing.  All 
appropriate special studies should be 
accomplished.  The claims folder must be 
made available to, and be reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
specifically be requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's hearing 
loss is due to noise exposure while in 
service.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to him, the RO should provide the 
veteran with a supplemental statement of 
the case and the applicable time to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












